  Case 19-02076       Doc 68     Filed 06/02/21 Entered 06/02/21 15:13:26            Desc Main
                                   Document     Page 1 of 4



Jory L. Trease (USB#4929)
Janci M. Lawes (USB#10102)
JLT LAW
140 West 2100 South, Suite 212
Salt Lake City, UT 84115
jory@jltlawut.com
Telephone (801) 596-9400
Attorneys for Defendant Danny Pacheco



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

______________________________________________________________________________

In re: DANNY ZURIEL PACHECO and                              Bankruptcy No.: 19-22473 JTM
       KELLYANN FOUATZ PACHECO,                                    (Chapter 7)
                              Debtors.
__________________________________________

YAPING LIN a/k/a ENYA LIN,
                       Plaintiff,                       Adversary Proceeding No. : 19-02076
vs.

DANNY ZURIEL PACHECO,                                        Judge: Joel T. Marker
                   Defendant.

______________________________________________________________________________

                   NOTICE OF CONTINUED DEPOSITION OF
                    PLAINTIFF, YAPING LIN a/k/a ENYA LIN
_____________________________________________________________________________

       COMES NOW the Debtor/Defendant, Danny Zuriel Pacheco (hereinafter referred to as

“Defendant” or “Debtor”), by and through his Attorney of Record, more specifically Jory L.

Trease , and pursuant to the Federal Rules of Civil Procedure and all other applicable portions of
  Case 19-02076        Doc 68    Filed 06/02/21 Entered 06/02/21 15:13:26              Desc Main
                                   Document     Page 2 of 4



the United States Bankruptcy Code and Rules, and does hereby give notice of Deposition to be

conducted under Bankruptcy Rule 7030.

       PLEASE TAKE NOTICE, pursuant to Bankruptcy Rule 7030, of the Federal Rules of

Bankruptcy Procedure; and Rule 30, of the Federal Rules of Civil Procedure, that Defendant

Danny Zuriel Pacheco will conduct the following deposition of the following person, at the date

and times indicated:

       1. Plaintiff: Yaping Lin, a/k/a Enya Lin:

               Date: June 9, 2021: beginning at 9:00 a.m. (MDT) and continuing thereafter

                       until 6:00 p.m. or otherwise concluded.

       The aforementioned deposition will be taken at the offices of JLT LAW, located at 140

West 2100 South, Suite 212, Salt Lake City, UT 84115. Telephone: (801) 596-9400

       In compliance with FRCP 30(b), as adopted by Bankruptcy Rule 7030, the following

information pertains to the scheduled deposition on Oral Examination:

       1. Name and Address of each party deponent:

               Yaping Lin (a/k/a: Enya Lin)
               8203 W. Oraibi Drive, Apt. 2085
               Peoria, AZ 85382
               [Notice via email: Yaping47@gmail.com ]


       2. Method of recordation: stenographic means by certified Court reporter, and/or via

audio recording.

       It should be further noted that the presently identified deposition of the Plaintiff has been
  Case 19-02076      Doc 68    Filed 06/02/21 Entered 06/02/21 15:13:26            Desc Main
                                 Document     Page 3 of 4



previously discussed, agreed upon by the parties; and, rescheduled to accommodate the

deponent’s travel schedule.

       RESPECTFULLY SUBMITTED AND DATED this _2nd _ day of June, 2021.

                                                     /s/ Jory L. Trease
                                                   Jory L. Trease
                                                   Attorney for Debtor/Defendant
                                                   Danny Zuriel Pacheco
  Case 19-02076             Doc 68   Filed 06/02/21 Entered 06/02/21 15:13:26         Desc Main
                                       Document     Page 4 of 4



                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that this 2nd          day of June, 2021, I caused a true and correct

copy of the foregoing NOTICE OF CONTINUED DEPOSITION OF PLAINTIFF YAPING

LIN was duly served upon the following, by depositing a copy of the same in the United States

Postal Service, first-class postage prepaid and addressed as follows, or as otherwise indicated:

                 Yaping Lin (a/k/a: Enya Lin)
                 8203 W. Oraibi Drive, Apt. 2085
                 Peoria, AZ 85382
                 [Notice via email: Yaping47@gmail.com ]

Designated Language Interpreter [Mandarin]:
              Jane Z. Zhang
              [Notice via email: jane0030031@yahoo.com ]

Certified Court Reporter:
               CitiCourt
               236 South 300 East
               Salt Lake City, UT 84111
               [Notice via email: info@citicourt.com ]


                                                      __/s/ Jory L. Trease________________




pacheco-lin.depo.ntc4.wpd
JLT/dm
